 In the Matter of EAGLE-PICIHER MINING AND SMELTING COMPANY,EMPLOYERandINTERNATIONAL UNION OF MINE, MILL & SMELTERW ORIIERS, C. 1. 0., PETITIONERCase No. 21-R-3./421.-Decided October 11, 1946Mr. C. Leo Guynn,of Phoenix, Ariz.,Mr. John R. Wallace,ofMiami, Okla., andMr. G. J. Duff,of Tucson, Ariz., for.the Employer.Mr. Arthur Ashby,-ofMiami, Ariz., for the Petitioner.Mr. 0. A.'Dever,of Lowell, Ariz., andMr. W. D. Taylor,of Tucson,Ariz., for the Intervenor.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Phoenix,Arizona, on August 5, 1946, before William T. Whitsett, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and- are hereby affirmed.The hearing officerreserved ruling upon the motion of the Intervenor and the Employerthat the petition be dismissed on the ground that an existing contractoperates as a bar to this proceeding.For the reasons set forth inSection III,infra,the motion is denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREagle-Picher Mining and Smelting Company, a Delaware corpora-tion, is a wholly owned subsidiary of Eagle-Picher Company. It ownsand operates lead and zinc mines in Oklahoma, Kansas, Missouri, andArizona, where its operations include the mining and smelting oflead and zinc.This proceeding is concerned with the Employer's SanXavier mine and Saliuarita mill located near Tucson, Arizona, whereitmonthly produces approximately 433 tons of lead concentrateswhich are shipped to the American Smelting and Refining Companyat El Paso, Texas, and approximately 727 tons of zinc concentrateswhich are shipped to the American Zinc Company of Illinois at71 N. L R B, No 46.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDDumas, Texas. Its annual production at its San Xavier mine andSahuarita mill exceeds $500,000 in value.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations claiming to represent employees of theEmployer.San Xavier Miners Union No. 23806, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in in appropriate unit.On June 18, 1945, following a consent election conducted under theauspicies of the Board, the Employer and the Intervenor executed awritten contract which continued in effect until March 1, 1946.OnFebruary 1, 1946, pursuant to the terms of the 1945 contract and priorto its expiration, the Intervenor submitted proposals to the Employerfor a new contract. On about February 26, 1946, the terms of a newcontract were reduced to writing, but the formal execution of thewritten instrument and consideration of a wage provision were post-poned pending determination by the Wage Stabilization Board of awage pattern for the industry.On May 23,1946, the Petitioner filed itspetition.Thereafter, on May 28, 1946, following approval by theWage Stabilization Board of a wage increase, a wage provision wasincorporated in the new contract which was then signed by the Inter-venor and the Employer.In support of their motion to dismiss the petition, the Employerand the Intervenor urge the existence of their 1946 contract as a barto this proceeding for the reason that the contract was entered into inFebruary 1946, prior to the Petitioner's representation claim, at whichtime it was allegedly regarded as a binding agreeinent.1 This positioniswithout merit in view of the Board's well-established rifle that acontract is not a bar unless it has been reduced to writing and signedprior to the filing of a petition or the giving of notice of a representa-tion claim.2We therefore find that the 1946 contract does not precludea present determination of representatives.'The 1946 contract expiesely provided, however, that it..shall become effective assoon as ratified and signed by both parties2SeeMatter of Corona Coi poration,66 N L R B 583 ,Matter of Plough, Inc,64 N L.R B 850iflattei of Standaed Oil Company of California,58 N. L R B. 560;Matter ofEicor, Inc, 46 NL R B 1035. EAGLE-PICHER MINING AND SMELTING COMPANY335We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE ]UNITWe find, in substantial accord with the agreement of the parties, thatallproduction and maintenance employees at the Employer's SanXavier mine and Sahuarita inill near Tucson, Arizona, excludingwatchmen, technical employees, clerical employees, and confidentialemployees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Eagle-Picher Mining andSmelting Company, Tucson, Arizona, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National LaborRelationsBoard, and subjectto Sections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series4, among the employees inthe unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacationor temporarilylaid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International UnionofMine,Mill and SmelterWorkers, CIO, or by San Xavier Miners Union No. 23806, AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.717734-47-voi. 71-23